Amendment No. 2 to the Automatic Self Administered YRT Reinsurance Agreement effective July 1, 2006 (hereinafter referred to as "Agreement") between American National Insurance Company (hereinafter referred to as "Ceding Company") and Munich American Reassurance Company (hereinafter referred to as "Reinsurer") Treaty ID: 3438(UL26) It is hereby declared and agreed that effective January 1, 2009, Exhibit B Plans Covered and Binding Limits and Exhibit C Reinsurance Premiums shall be replaced by the attached Exhibit B Plans Covered and Binding Limits and Exhibit C Reinsurance Premiums in order to update the Agreement. All other terms and conditions of this Agreement shall remain unaltered. EXECUTION Made in duplicate and executed by all parties. This amendment will not be effective until all parties have signed. For American National Insurance Company EXHIBIT B Plans Covered and Binding Limits The business automatically reinsured under this Agreement is defined as follows: B.1PLANS, RIDERS AND BENEFITS Policies issued on plans with effective dates within the applicable period shown below may qualify for automatic reinsurance under the terms of this Agreement. Plan Identification Policy Form Commencement Date Product Class* LTG UL bands 3 and 4 LTG UL band 2 - facultative only IMUL IMUL July 1, 1006 July 1, 2006 1 1 Executive UL (Cash Accumulation Universal Life) Executive UL (Cash Accumulation Universal Life – Unisex Version EXEC-UL EXEC-ULU April 14, 2008 April 14, 2008 1 1 VUL 2008 VUL 2008 Group Policy VUL2008 Group Certificate WQVUL08 GWQVULP08 GWQVULC08 January 1, 2009 January 1, 2009 January 1, 2009 2 2 2 Product Class 1 6- Underwriting class rate structureProduct Class 2 3- Underwriting class rate structure B.2BASIS The Reinsurer's share will be 3 3.3 3 3 3 3 3 % of the total ceded amount on each policy on a first dollar quota share basis. This amount will not exceed the Reinsurer's share of the maximum Automatic Binding Limits specified in Exhibit B.3. B.3AUTOMATIC BINDING LIMITS (a) Life for the LTG UL product Issue Ages (Pool) Maximum Standard – Table 16 All $10,000,000 The (pool) maximum autobind amounts above exclude the Ceding Company's retention. (b) Life for the Executive UL product effective April 14, 2008, and I Life for the Variable UL product effective January 1, 2009. Issue Ages (Pool) Maximum Standard – Table 16 All $20,000,000 The (pool) maximum autobind amounts above exclude the Ceding Company's retention. B.4JUMBO LIMITS The Ceding Company will not cede any risk automatically if, according to information available to the Ceding Company, the total amount in force and applied for on the life with all insurance companies, including any amount to be replaced, exceeds the applicable amounts shown below. (a) Life for the LTG UL product: $25,000,000 (b) Life for the Executive UL product effective April 14, 2008: $50,000,000. Life for the Variable UL product effective January 1, 2009: $50,000,000. B.5CONDITIONAL RECEIPT OR TEMPORARY INSURANCE AGREEMENT The amount of such coverage provided by the Reinsurer will be limited to its share of the following amounts provided by the Ceding Company's Conditional Receipt or Temporary Insurance Agreement. Age Maximum Amount All The lesser of (1) Automatic Binding Limit in Exhibit B.3. and (2) the amount of insurance provided by the Ceding Company's Conditional Receipt or Temporary Insurance Agreement less the Ceding Company's Retention in Exhibit A.I(b) B.6CESSION LIMITS (a) Minimum Initial Cession: Total amount of reinsurance ceded to all reinsurers on an automatic basis must equal or exceed $375,000 ($500,000 Policy Face Amount). (b) Minimum cession for Policy Increase: Underwritten increases greater than or equal to $ 100,000 but less than $500,000 shall be reinsured if the original policy was reinsured. Underwritten increases of $500,000 or more shall be reinsured regardless of whether the original policy was reinsured. (c) Trivial Amount: Total amount of reinsurance ceded to all reinsurers must equal or exceed $25,000. EXHIBIT C Reinsurance Premiums C.1LIFE Plans covered under this Agreement will be reinsured on a YRT basis. Reinsurance premiums will be based on the 2001 VBT Smoker/Non-Smoker Distinct Select & Ultimate (Male & Female) ALB rate scale shown in Exhibit G times the following multiples in all years: Product Class 1: LTG UL and Executive UL Plans Classification Band 2 Band 3 Band 4 Life Coverage Preferred Plus NT 52% 50% 48% Preferred NT 60% 57% 55% Preferred TU. 78% 74% 71% Standard Plus NT 72% 69% 66% Standard NT 85% 81% 77% Standard TU 86% 82% 78% Product Class 2: Variable UL Plans Classification Band 2 Band 3 Band 4 Life Coverage Preferred NT 60% 54.5% 54% Standard NT 85% 81% 77% Standard TU 86% 82% 78% Product Class I 6-Underwriting class rate structure Product
